         Case 1:21-cr-00117-TFH Document 16-7 Filed 04/01/21 Page 1 of 1




Jorge A Olalde
XXXXXXXXXX
To whom it may concern,


         I had the privilege of knowing Alex Harkrider from July 2010 through October 2011.
Specifically, I was Mr. Harkrider direct enlisted supervisor. I was fortunate to served alongside
Alex during peacetime and in combat while serving in the United States Marine Corps. Mr.
Harkrider played a pivotal role as an Infantrymen during our companies’ deployment to
Afghanistan. Alex made extensive sacrifices by leaving his family and deploying to a horrible
war under harsh and undesirable conditions. His willingness to put himself in harm’s way for his
fellow Marines displayed many attributes which included teamwork, camaraderie, and self-
sacrifice. I am also aware of the situation Mr. Harkrider is currently facing and I can only say
that Mr. Harkrider’s actions are not a reflection of the man I served with. Maybe, he may have
lost his way along the navigation of coming back home much like the rest of us whom struggle
with the ugliness of “WAR”. Whatever his reasons may have been I am pleading with you,
Honorable Ketanji Brown Jackson to look past his obvious mistakes and rather look at the fact
that he is a father who just wants to comfort his child before he is either sentenced or taken away.
I plead with you to allow for these veterans of consecutive deployments to have the opportunity
of a bail to await trail.


       Sincerely,
       Jorge A Olalde
